UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4236



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY LEE JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-03-238)


Submitted:   September 29, 2004           Decided:   October 7, 2004


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer M. Newman, LAW OFFICES OF JENNIFER M. NEWMAN, P.C.,
Richmond, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Brian Whisler, Michael C. Wallace, Sr., Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony Lee Jones appeals his convictions for three counts

of distribution of cocaine base with a resulting ninety-eight month

sentence.    Finding no error, we affirm.

            Jones’s sole contention on appeal is that insufficient

evidence supported his convictions. To determine if there was

sufficient evidence to support a conviction, this court considers

whether, taking the evidence in the light most favorable to the

Government,    substantial   evidence   supports   the   jury’s   verdict.

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Wills, 346 F.3d 476, 495 (4th Cir. 2003), cert. denied, 124 S. Ct.

2906 (2004).    Substantial evidence is defined as “that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”    United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849, 862-

63 (4th Cir. 1996) (en banc)).     The court reviews both direct and

circumstantial evidence and permits “the [G]overnment the benefit

of all reasonable inferences from the facts proven to those sought

to be established.” United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).    Witness credibility is within the sole province

of the jury, and the court will not reassess the credibility of

testimony.    United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989).


                                 - 2 -
          We have fully reviewed the materials submitted by the

parties and find that sufficient evidence existed to support the

convictions.   Accordingly, we affirm.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -